DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 7/15/2022. Claims 1-20 are pending in the case. 

Remarks
2.	Applicant's arguments to cancel the Claims Objections of claims 4, 6, 8, 10-13, 18 and 20 have been fully considered and are persuasive, therefore the Claims Objections are respectfully withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1 and 15, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Griffiths teaches a teleoperational surgical system including a plurality of arms that support and move surgical instruments. The system controls the arms to take desired poses that may assist with draping, advancing over a patient, docking to surgical instruments, or storage, among others. The arms are controlled by receiving an input at a user interface to move all motorized surgical arms, and outputting a control signal to each arm to move. A user interface on a touchscreen monitor displays a plurality of selectable buttons for various operations such as “Deploy”, “Stow”, “Enable joysticks”. In response to a command initiated at the user interface, the system moves the column, the boom, the arms, and the orienting platform into the desired poses.  
The prior art of Mustufa teaches a teleoperational assembly for the manipulation of surgical instruments. A user interface illustrates a surgical environment including instruments. A graphical menu enables accessing features and capabilities for the instrument in the field of view. The graphical menu displays icons of functions associated with the instrument, for example one of the icons is associated with an “EJECT” function which initiates an instrument ejection sequence for the medical instrument. The surgeon activates the function associated with the icon, and depressing the grip actuators initiates the instrument ejection sequence.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“A surgical robot comprising: 
a plurality of manipulator arms including respective distal end portions to which surgical instruments are attached; 
a platform to which proximal end portions of the plurality of manipulator arms are coupled; 
a positioner including a plurality of links and joint driving devices, the plurality of links being provided in series through joints, the joint driving devices being provided at the respective joints, the positioner supporting the platform and being configured to change a position and posture of the platform; 
a controller configured to operate the positioner such that the position and posture of the platform correspond to a commanded position and posture; and 
a user interface configured to receive an input of manipulation regarding the positioner, wherein: 
the user interface includes 
first manipulation tools each configured to receive an input of manipulation which selects one of a plurality of operating modes for changing the position and posture of the platform and 
a single second manipulation tool configured to receive an input of manipulation information regarding the position and posture; and 
the controller generates a command regarding the position and posture of the platform based on the manipulation information received by the second manipulation tool and the selected operating mode and operates the positioner based on the generated command“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 3, 2022